184 F.2d 439
James HANNA et al., Libellants-Appellants,v.The Steamship METEOR, her engines, etc., and Abe Krause et al., Claimants-Appellees.
No. 34.
Docket 21718.
United States Court of Appeals Second Circuit.
Argued October 6, 1950.
Decided October 6, 1950.

Appeal from the District Court of the United States for the Eastern District of New York.
Logan Cresap, Jr., New York City, for libellants-appellants.
Bernard Tompkins, New York City, for claimants-appellees.
Before L. HAND, Chief Judge, and SWAN and CLARK, Circuit Judges.
PER CURIAM.


1
Decree, 92 F. Supp. 530, affirmed in open court on the authority of Hanna v. S. S. Meteor, 2 Cir., 179 F.2d 957.